Citation Nr: 1112337	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for non-ischemic cardiomyopathy with congestive heart failure, to include as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.J. and G.E.B.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), denying entitlement to service connection for PTSD and non-ischemic cardiomyopathy with congestive heart failure, as well as entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

Hearings on these matters were held before a Decision Review Officer on November 6, 2008, and before the undersigned Acting Veterans Law Judge sitting at the RO on March 19, 2010.  Copies of the hearing transcripts have been associated with the file.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, however, the RO adjudicated the issue of entitlement to a TDIU by rating decision dated February 2009.  The Veteran did not appeal the determination denying TDIU.  As the matter of entitlement to TDIU has been adjudicated below and has not been appealed, the Board finds it unnecessary to remand the issue of TDIU to the RO for its consideration.  Id.

The issues of entitlement to service connection for non-ischemic cardiomyopathy with congestive heart failure and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that is related to his fear of hostile military activity during his period of active duty.


CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for PTSD is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the RO provided notice with respect to the initial disability rating and effective date elements of the claim in February 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection for PTSD

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran has been diagnosed with PTSD, which he attributes to various stressors, including the fear of hostile military activity.  Specifically, he has indicated that he served in the Republic of Vietnam as a member of a helicopter crew, and that his aircraft often engaged the enemy.   He also stated that his helicopter transported dead and wounded injured soldiers.  The Veteran's separation documents confirm that he served in the Republic of Vietnam as a helicopter mechanic based at Da Nang.  

The Veteran received a VA examination in November 2008.  DSM-IV criteria were applied in accordance with 38 C.F.R. § 4.125(a).  The Veteran indicated that his stressors were engaging the enemy and picking up dead bodies.  The examiner diagnosed PTSD in accordance with the DSM-IV and found that the Veteran's "specific in-service stressors are linked to his current condition."  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran does suffer from PTSD and that the PTSD is due to his fear of hostile military activity in service.  In sum, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In correspondence dated April 2007 and October 2008, the Veteran indicated that he received treatment for his claimed disabilities at the Baton Rouge VA Medical Center and at Tulane University Hospital and Clinic.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his March 2010 hearing, the Veteran presented testimony indicating that the symptomatology associated with his peripheral neuropathy has increased in severity since he was last examined.  Specifically, the Veteran testified that he has decreased grip strength and dexterity in his right hand.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Baton Rouge VA Medical Center and request that all records of the Veteran's treatment at that facility be provided for inclusion with the claims folder.  If such records are unavailable, a negative response must be obtained and the Veteran should be so notified.

2.  After obtaining any necessary updated authorization from the Veteran, contact the Tulane University Medical Center and Clinic and request that all records of the Veteran's treatment for non-ischemic cardiomyopathy and congestive heart failure be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the peripheral neuropathy of right upper extremity.  The claims folder must be made available to the examiner for review, and the examination report should include a history of the Veteran's documented medical history and assertions.  The examiner should:

	(A)  Specify the nerves involved; and 
(B)  Describe the nature and extent of the neurological impairment associated with the peripheral neuropathy shown in the Veteran's right upper extremity in terms of mild, moderate, severe, or complete paralysis of the involved nerve(s).  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  A complete rationale for all findings and opinions expressed should be provided.

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


